
	

113 HR 1740 IH: Patients First Act of 2013
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1740
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. Forbes (for
			 himself and Mr. Lipinski) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To intensify stem cell research showing evidence of
		  substantial clinical benefit to patients, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Patients First Act of
			 2013.
		2.PurposesIt is the purpose of this Act to—
			(1)intensify research
			 that may result in improved understanding of or treatments for diseases and
			 other adverse health conditions;
			(2)promote research
			 and human clinical trials using stem cells that are ethically obtained and show
			 evidence of providing clinical benefit for human patients; and
			(3)promote the
			 derivation of pluripotent stem cell lines without the creation of human embryos
			 for research purposes and without the destruction or discarding of, or risk of
			 injury to, a human embryo.
			3.Human stem cell
			 research and therapy
			(a)AuthorizationPart B of title IV of the Public Health
			 Service Act (42 U.S.C. 284 et seq.) is amended by inserting after section 409I
			 the following:
				
					409K.Human stem
				cell research and therapy
						(a)In
				generalThe Secretary shall conduct and support basic and applied
				research to develop techniques for the isolation, derivation, production,
				testing, and human clinical use of stem cells that may result in improved
				understanding of or treatments for diseases and other adverse health
				conditions, including pluripotent stem cells that have the flexibility of
				embryonic stem cells (whether or not such pluripotent stem cells have an
				embryonic source), prioritizing research with the greatest potential for
				near-term clinical benefit in human patients, provided that such isolation,
				derivation, production, testing, or use will not involve—
							(1)the creation of a
				human embryo for research purposes;
							(2)the destruction of
				or discarding of, or risk of injury to, a living human embryo; or
							(3)the use of any
				stem cell, the derivation or provision of which would be inconsistent with the
				standards established in paragraph (1) or (2).
							(b)GuidelinesNot
				later than 90 days after the date of the enactment of this section, the
				Secretary, after consultation with the Director of NIH, shall issue final
				guidelines implementing subsection (a) to ensure that any research (including
				any clinical trial) supported under subsection (a)—
							(1)is clearly
				consistent with the standards established in subsection (a) if conducted using
				human cells, as demonstrated by animal trials or other substantial evidence;
				and
							(2)is prioritized in
				terms of potential for near-term clinical benefit in human patients, as
				indicated by substantial evidence from basic research or by substantial
				clinical evidence which may include but is not limited to—
								(A)evidence of
				improvement in one or more human patients suffering from illness or injury, as
				documented in reports by professional medical or scientific associations or in
				peer-reviewed medical or scientific literature; or
								(B)approval for use
				in human trials by the Food and Drug Administration.
								(c)DefinitionsIn
				this section:
							(1)Human
				embryoThe term human embryo includes any organism,
				not protected as a human subject under part 46 of title 45, Code of Federal
				Regulations, as of the date of the enactment of this section, that is derived
				by fertilization, parthenogenesis, cloning, or any other means from one or more
				human gametes or human diploid cells.
							(2)Risk of
				injuryThe term risk of injury means subjecting a
				human embryo to risk of injury or death greater than that allowed for research
				on fetuses in utero under section 46.204(b) of title 45, Code of Federal
				Regulations (or any successor regulation), or section 498(b) of this
				Act.
							.
			(b)Priority
			 setting; reportsSection 492 of the Public Health Service Act (42
			 U.S.C. 289a) is amended by adding at the end the following:
				
					(d)(1)With respect to human
				stem cell research, the Secretary, acting through the Director of NIH, shall
				give priority to conducting or supporting research in accordance with section
				409K.
						(2)At the end of fiscal year 2014 and
				each subsequent fiscal year, the Secretary shall submit to the Congress a
				report outlining the number of research proposals under section 409K that were
				peer reviewed, a summary and detailed list of all such research proposals that
				were not funded, and an explanation of why the proposals did not merit funding.
				The reports under this paragraph shall be in addition to the reporting on stem
				cell research included in the biennial report required by section
				403.
						.
			(c)Biennial
			 reportsSection 403(a)(5) of the Public Health Service Act (42
			 U.S.C. 283(a)(5)) is amended—
				(1)by redesignating
			 subparagraph (L) as subparagraph (M); and
				(2)by inserting after
			 subparagraph (K) the following:
					
						(L)Stem
				cells.
						.
				
